Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 2 to the Registration Statement of Majesco Entertainment Company on Form S-8 (No. 333-203501) to be filed on or about July 7, 2016 of our report dated January 29, 2016, on our audits of the consolidated financial statements as of October 31, 2015 and 2014 and for each of the years then ended, which report was included in the Annual Report on Form 10-K filedJanuary 29, 2016.We also consent to the reference to our firm under the caption "Experts" in the Registration Statement on Form S-8. Iselin, New Jersey July 7, 2016
